Citation Nr: 0604190	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for chloracne due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in 
Philadelphia, Pennsylvania that determined that new and 
material evidence had not been received to reopen claims for 
service connection for PTSD and chloracne.  The veteran 
currently resides within the jurisdiction of the Wilmington, 
Delaware RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that additional development is necessary prior to Board 
review.

By a statement dated in March 2004, the veteran's 
representative indicated that the veteran wanted a personal 
hearing before an RO Decision Review Officer.  An RO hearing 
has not yet been held.  To accord the veteran due process 
pursuant to 38 C.F.R. § 3.103(c), the case is remanded to the 
RO for the following action:

1.  The RO should schedule the veteran 
for a hearing before an RO Decision 
Review Officer. 

2.  After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the claims on 
appeal.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

